15-217(L)
     In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
     RULINGS  BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
     ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
     OR AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   10th day of August, two thousand sixteen.
 5
 6   PRESENT: DENNIS JACOBS,
 7            BARRINGTON D. PARKER,
 8            REENA RAGGI,
 9                          Circuit Judges.
10
11   - - - - - - - - - - - - - - - - - - - -X
12   IN RE PAYMENT CARD INTERCHANGE FEE                                 15-217 (Lead)
13   AND MERCHANT DISCOUNT ANTITRUST                                    15-234 (Con)
14   LITIGATION,                                                        15-519 (Con)
15   - - - - - - - - - - - - - - - - - - - -X
16
17   FOR APPELLANTS:                         JOHN J. PENTZ, Sudbury, MA.
18                                           JOSHUA R. FURMAN, Joshua R. Furman
19                                           Law Corp., Sherman Oaks, CA.
20
21   FOR APPELLEES:                          K. CRAIG WILDFANG (Thomas J.
22                                           Undlin, Ryan W. Marth), Robins
23                                           Kaplan LLP, Minneapolis, MN; H.
24                                           Laddie Montague, Merrill G.
25                                           Davidoff, Michael J. Kane, Berger
26                                           & Montague, P.C., Philadelphia,
27                                           PA; Patrick Coughlin, Joseph David


                                                1
 1                                Daley, Alexandra Senya Bernay,
 2                                Robbins Geller Rudman & Dowd LLP,
 3                                San Diego, CA; Joseph Goldberg,
 4                                Freedman Boyd Goldberg Urias &
 5                                Ward, P.A., Albuquerque, NM.
 6
 7        Appeal from a judgment of the United States District Court
 8   for the Eastern District of New York (Brodie, J.).
 9
10        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND
11   DECREED that the appeal from the judgment of the district court
12   be DISMISSED as moot.
13
14        Appellants, class members who objected to a proposed
15   settlement and request for fees, appeal from the judgment of
16   the United States District Court for the Eastern District of
17   New York (Brodie, J.) granting service awards to class
18   representatives. We assume the parties’ familiarity with the
19   underlying facts, the procedural history, and the issues
20   presented for review.

21        The settlement in question was the subject of an appeal
22   before another panel of this Court. In re Payment Card
23   Interchange Fee and Merchant Discount Antitrust Litig., No.
24   12-4671-cv(L). The Court in that appeal vacated certification
25   of the class action, reversed the approval of the settlement,
26   and remanded for further proceedings. Therefore, this appeal
27   concerning class representative service awards is moot.

28        Accordingly, we hereby DISMISS as moot the appeal from the
29   judgment of the district court.

30                                FOR THE COURT:
31                                CATHERINE O’HAGAN WOLFE, CLERK




                                   2